OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLF.
En este caso hubo prueba tendente a demostrar que el demandado en otras ocasiones había enviado a su médico a asistir a sus hijos naturales reconocidos. Si ha de elegirse a un médico entonces la persona que ha de pagar la cuenta de servicios es la que tiene derecho a elegirlo. En el caso de una familia légítima es la esposa la representante auto-rizada del esposo para obtener los servicios de un médico. Esta representación no la tiene la madre de un hijo natural reconocido. Ella, no tiene ningún derecho a obligar, al *693padre. Estoy dispuesto a admitir que cuando existe una emergencia pnede ser llamado un médico, que su asistencia es necesaria, y que puede hacerse responsable al padre por la visita de emergencia. En este caso no se demostró que existiera ninguna emergencia y dudo si alguna podía pro-barse fuera de la primera visita. Por tanto no se originó ningún contrato con excepción quizás de la primera visita de emergencia.
Además dada la presunción de honradez y sanos móviles que existen en favor de cualquier ciudadano no veo ninguna razón para asumir que en este caso el padre fuera culpable en no investigar acerca de sus hijos. El puede no haber te-nido ningún conocimiento real a pesar de su proximidad a la casa de sus hijos. Puede haber estado fuera cuando ocu-rrió la enfermedad. De todos modos no encuentro razón al-guna para asumir que hubo incumplimiento de un deber o falta de humanidad por su parte hasta tanto se pruebe esta actitud.
Estoy autorizado para decir que el Juez Asociado Sr. Aldrey está conforme con este disentimiento.